UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6427



DAVID HARVEY BREWSTER,

                                           Petitioner - Appellant,

          versus


PAUL KIRBY,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-94-193-2)


Submitted:    February 12, 1998           Decided:   March 12, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Harvey Brewster, Appellant Pro Se. Scott E. Johnson, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we deny in forma pauperis status,
deny a certificate of probable cause to appeal and dismiss the

appeal on the reasoning of the district court. Brewster v. Kirby,
No. CA-94-193-2 (N.D.W. Va. Feb. 21, 1997). See Lindh v. Murphy,

521 U.S. ___, 1997 WL 338568 (U.S. June 23, 1997) (No. 96-6298). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2